Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 22 October 2021.
Claims 1, 6, 10, 15, 19, and 24 were amended.
Claims 1, 4, 6-10, 13, 15-19, 22, and 24-30 are currently pending and have been examined.
	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jia Zhong on 10 Jan 2022 and subsequent communication.

1. (Currently Amended) A computer-implemented method for toll fee charging performed by a tolling system, the method comprising:
monitoring one or more sections of a toll road by using one or more sensors of a first Internet of things (IoT) device of at least two IoT devices installed on the toll road to obtain monitoring data;
a first IoT device, that a vehicle has entered a first section of the one or more sections of the toll road by analyzing the monitoring data;
in response to determining that the vehicle has entered first section 
detecting, by a second IoT device of the at least two IoT devices installed on a second section of road located at least some non-zero distance in the direction of travel from the first section, that the vehicle has traveled a distance that is equal to 
obtaining, by the first IoT device, information of the vehicle associated with a user account on a payment platform;
and sending, by the first IoT device, a notification to the tolling system based on the monitoring data;
recording, for the vehicle and to a blockchain associated with the payment platform, a travel history of the vehicle by using a blockchain node corresponding to the tolling system in a blockchain network, wherein the travel history comprises the distance traveled by the vehicle on the toll road;
in response to determining that the distance reaches a predetermined distance, initiating a charging request of the vehicle to the payment platform, wherein the charging request comprises a unique identifier of the vehicle travel history enabling the payment platform to search a blockchain ledger based on the unique identifier to determine 
determining, by the anchor node, a first blockchain asset equivalent in value to the toll fee is less than or equal to a second blockchain asset of the user account on the payment platform;
and transferring, by the anchor node, the first blockchain asset from the user account to a blockchain account of the tolling system.

2. (Cancelled) 
3. (Cancelled) 

4. (Previously Presented) The computer-implemented method of claim 1, wherein an IoT device of the at least two IoT devices further comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, or a signal receiver.

5. (Cancelled) 
6. (Previously Presented) The computer-implemented method of claim 1, wherein the toll fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded.


performing a smart contract operation for transferring a blockchain asset corresponding to the toll fee from a blockchain node corresponding to the payment platform to the blockchain node corresponding to the tolling system, wherein a validation condition of the smart contract operation is that the distance reaches the predetermined distance.

8. (Previously Presented) The computer-implemented method of claim 1, further comprising:
after collecting a micropayment, resetting a distance for determining whether the vehicle is driven for the predetermined distance.

9. (Original) The computer-implemented method of claim 1, further comprising:
automatically allowing drive-through of the vehicle of a tollgate on the toll road in response to determining that the user account corresponding to the vehicle exists on the payment platform.


10. (Currently Amended) A computer-implemented tolling system for toll fee charging, comprising:
one or more computers;
and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable 
monitoring one or more sections of a toll road by using one or more sensors of a first Internet of things (IoT) device of at least two IoT devices installed on the toll road to obtain monitoring data;
determining, by [[the]] a first IoT device, that a vehicle has entered a first section of the one or more sections of the toll road by analyzing the monitoring data;
in response to determining that the vehicle has entered first section 
detecting, by a second IoT device of the at least two IoT devices installed on a second section of road located at least some non-zero distance in the direction of travel from the first section, that the vehicle has traveled a distance that is equal to 
obtaining, by the first IoT device, information of the vehicle associated with a user account on a payment platform;
and sending, by the first IoT device, a notification to the tolling system based on the monitoring data;
recording, for the vehicle and to a blockchain associated with the payment platform, a travel history of the vehicle by using a blockchain node corresponding to the tolling system in a blockchain network, wherein the travel history comprises the distance traveled by the vehicle on the toll road;

of the vehicle travel history;
in response to verifying the vehicle travel history, determining, by an anchor node of the blockchain network associated with the tolling system, a toll fee corresponding to the predetermined distance;
determining, by the anchor node, a first blockchain asset equivalent in value to the toll fee is less than or equal to a second blockchain asset of the user account on the payment platform;
and transferring, by the anchor node, the first blockchain asset from the user account to a blockchain account of the tolling system.

11. (Cancelled) 
12. (Cancelled) 

13. (Previously Presented) The computer-implemented system of claim 10, wherein an IoT device of the at least two IoT devices further comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, or a signal receiver.



15. (Previously Presented) The computer-implemented system of claim 10, wherein the toll fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded.

16. (Previously Presented) The computer-implemented system of claim 10, wherein charging the user account comprises:
performing a smart contract operation for transferring a blockchain asset corresponding to the toll fee from a blockchain node corresponding to the payment platform to the blockchain node corresponding to the tolling system, wherein a validation condition of the smart contract operation is that the distance reaches the predetermined distance.

17. (Previously Presented) The computer-implemented system of claim 10, further comprising:
after collecting a micropayment, resetting a distance for determining whether the vehicle is driven for the predetermined distance.

18. (Original) The computer-implemented system of claim 10, further comprising:
automatically allowing drive-through of the vehicle of a tollgate on the toll road in response to determining that the user account corresponding to the vehicle exists on the payment platform.


monitoring one or more sections of a toll road by using one or more sensors of a first Internet of things (IoT) device of at least two IoT devices installed on the toll road to obtain monitoring data;
determining, by [[the]] a first IoT device, that a vehicle has entered a first section of the one or more sections of the toll road by analyzing the monitoring data;
in response to determining that the vehicle has entered first section 
detecting, by a second IoT device of the at least two IoT devices installed on a second section of road located at least some non-zero distance in the direction of travel from the first section, that the vehicle has traveled a distance that is equal to 
obtaining, by the first IoT device, information of the vehicle associated with a user account on a payment platform;
and sending, by the first IoT device, a notification to the tolling system based on the monitoring data;
recording, for the vehicle and to a blockchain associated with the payment platform, a travel history of the vehicle by using a blockchain node corresponding to the tolling system in a blockchain network, wherein 
in response to determining that the distance reaches a predetermined distance, initiating a charging request of the vehicle to the payment platform, wherein the charging request comprises a unique identifier of the vehicle travel history enabling the payment platform to search a blockchain ledger based on the unique identifier to determine authenticity and validity of the vehicle travel history;
in response to verifying the vehicle travel history, determining, by an anchor node of the 
blockchain network associated with the tolling system, a toll fee corresponding to the predetermined distance;
determining, by the anchor node, a first blockchain asset equivalent in value to the toll fee is less than or equal to a second blockchain asset of the user account on the payment platform;
and transferring, by the anchor node, the first blockchain asset from the user account to a blockchain account of the tolling system.


20. (Cancelled) 
21. (Cancelled) 

22. (Previously Presented) The non-transitory, computer-readable medium of claim 19, wherein an IoT device of the at least two IoT devices further comprises at least 

23. (Cancelled) 

24. (Previously Presented) The non-transitory, computer-readable medium of claim 19, wherein the toll fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded.

25. (Previously Presented) The non-transitory, computer-readable medium of claim 19, wherein charging the user account comprises:
performing a smart contract operation for transferring a blockchain asset corresponding to the toll fee from a blockchain node corresponding to the payment platform to the blockchain node corresponding to the tolling system, wherein a validation condition of the smart contract operation is that the distance reaches the predetermined distance.

26. (Previously Presented) The non-transitory, computer-readable medium of claim 19, further comprising:
after collecting a micropayment, resetting a distance for determining whether the vehicle is driven for the predetermined distance.


automatically allowing drive-through of the vehicle of a tollgate on the toll road in response to determining that the user account corresponding to the vehicle exists on the payment platform.

28. (Previously Presented) The computer-implemented method of claim 1, wherein the anchor node is configured to implement a one-to-one mapping between blockchain assets and offchain assets.

29. (Previously Presented) The computer-implemented tolling system of claim 10, wherein the anchor node is configured to implement a one-to-one mapping between blockchain assets and offchain assets.

30. (Previously Presented) The non-transitory, computer-readable medium of claim 19, wherein the anchor node is configured to implement a one-to-one mapping between blockchain assets and offchain assets.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2019/0180519 to Hausman in view of U.S. Patent Publication No. 2006/0145893 to Hassett disclose a method for tolling a vehicle traveling on a road at predetermined distances as set forth in the non-final action mailed 23 July 2023. U.S. Patent Publication No. 2019/0266601 to Allen discloses a blockchain . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628